DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 27 October 2022.
Claims 1-7 and 9-10 are pending. Claims 9-10 are newly added. Claims 1, 4, and 7 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,151,302 (hereafter the patent). Although the claims at issue are not identical, they are not patentably distinct from each other because recite limitations that are substantially similar to those of the patent.
With respect to claim 1, claim 1 of the patent discloses a computer device (column 16, line 40), comprising:
a display (column 16, line 41)
at least one processor (column 16, line 42)
intercept information to be displayed on the display (column 16, lines 43-44)
identify, in the intercept information, an information entity that matches at least one information entity type in a predefined set of information entity types, wherein the predefined set of information entity types comprises person name, address, and phone number, and wherein each information entity type in the predefined set of information entity types has a corresponding relationship with a mapped application (column 16, lines 45-53)
reformat appearance of the identified information entity to be displayed on the display, wherein the application is an instant messaging application, the intercept information comprises an instant message when identifying the information entity that matches the at least one information entity type in the predefined set of information entity types (column 16, lines 54-61)
display the intercepted information including the reformatted appearance of the identified information entity on the display, wherein the reformatted appearance of the identified information entity is different from an appearance of the remaining portion of the intercepted information (column 17, lines 15-19)
map the identified information entity with a mapped application, based on the information entity type of the identified information entity and the corresponding relationship (column 17, lines 6-9)
create a shortcut link between the identified information entity and the mapped application, wherein the shortcut link causes the mapped application to execute on the computer device when selected (column 17, lines 10-13)
display the shortcut link (column 17, line 20)
The patent fails to specifically disclose:
one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor 
wherein the information is sent through an application
	However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to use memories storing programming instructions coupled to a processor and sending information through an application. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the patent, with a reasonable expectation of success, as it would have allowed a user to execute an application for transmitting data. This would have allowed the user to share contents between applications.
With respect to claim 2, claim 2 of the patent discloses wherein the intercepted information is a control message sent from the application and addressed to a display application, the control message comprising at least the information entity to be displayed on the display and indicating an appearance for displaying the information entity on the display and a location for displaying the information entity on the display (column 17, lines 21-28) and
wherein the programming instructions, when executed by the at least one processor, cause the computer device to forward the intercepted information including the reformatted appearance of the identified information entity to the display application (column 17, lines 29-32).
With respect to claim 3, claim 3 of the patent discloses wherein the programming instructions, when executed by the at least one processor, cause the computer device to change appearance of the identified information entity in the application by rich text formatting when the information entity comprises text (column 17, lines 33-36).
With respect to claim 4, claim 4 of the patent discloses a display method, comprising:
intercepting information sent from application, to be displayed on a display of a computer device (column 17, lines 39-40)
identifying, by the computer device, in the intercepted information, an information entity that matches at least one information entity type in a predefined set of information entity types, wherein the predefined set of information entity types comprises person name, address, and phone number, and wherein each information entity type in the predefined set of information entity types has a corresponding relationship with a mapped application (column 17, lines 41-49)
when identifying the information entity that matches the at least one information entity type in the predefined set of information entity types, reformatting appearance of the identified information entity to be displayed on the display, wherein the application is an instant messaging application, the intercepted information comprises an instant message (column 17, lines 50-56)
displaying the intercepted information including the reformatted appearance of the identified information entity on the display, wherein the reformatted appearance of the identified information entity is different from an appearance of the remaining portion of the intercepted information (column 18, lines 4-8)
mapping the identified information entity with a mapped application, based on the information entity type of the identified information entity and the mapped application, wherein the shortcut link causes the mapped application to execute when selected (column 18, lines 13-17)
creating a shortcut link between the identified information entity and the mapped application, wherein the shortcut link causes the mapped application to execute when selected (column 18, lines 13-17)
displaying the shortcut link on the computer device (column 18, line 18)
The patent fails to specifically disclose wherein the information is sent through an application.
	However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to send information through an application. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the patent, with a reasonable expectation of success, as it would have allowed a user to execute an application for transmitting data. This would have allowed the user to share contents between applications.
With respect to claims 5-6, the applicant discloses the limitations substantially similar to those in claims 2-3, respectively. Claims 5-6 are similarly rejected.
With respect to claim 7, claim 5 of the patent discloses a non-transitory computer-readable medium storing a program code, which when executed by a computer, causes the computer to perform operations comprising (column 19, lines 19-21):
intercepting information sent through an application, to be displayed on a display of a computer device (column 19, lines 22-23)
identifying, by the computer device, in the intercepted information, an information entity that matches at least one information entity type in a predefined set of information entity types, wherein the predefined set of information entity types comprises person name, address, and phone number, and wherein each information entity type in the predefined set of information entity types has a corresponding relationship with a mapped application (column 19, lines 24-31)
when identifying the information entity that matches the at least one information entity type in the predefined set of information entity types, reformatting appearance of the identified information entity to be displayed on the display, wherein the application is an instant messaging application, the intercepted information comprises an instant message (column 19, lines 32-39)
displaying the intercepted information including the reformatted appearance of the identified information entity on the display, wherein the reformatted appearance of the identified information entity is different from an appearance of the remaining portion of the intercepted information (column 19, lines 51-55)
mapping the identified information entity with a mapped application, based on the information entity type of the identified information entity an the corresponding relationship (column 19, lines 56-59)
creating a shortcut link between the identified information entity and the mapped application, wherein the shortcut link causes the mapped application to execute when selected (column 19, lines 60-63)
displaying the shortcut link on the computer device (column 19, line 64)
With respect to claims 9-10, the applicant discloses the limitations substantially similar to those in claims 2-3, respectively. Claims 9-10 are similarly rejected.

Response to Arguments
Applicant’s arguments, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Further, it is noted that the applicant did not present any arguments regarding the rejections under Double Patenting. These rejections remain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144